DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Claims 18-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of U.S. Patent No. 10,317,121. Although the claims at issue are not identical, they are not patentably distinct from each other.
Current Application
US Patent no. 10,317,121
Claim 18:  A chiller system, comprising: 
a refrigeration circuit configured to circulate a refrigerant, including: 
an oil-free compressor having a drive motor and a bearing, the bearing configured to receive a flow of the refrigerant; 
a condenser; 
an evaporator; 
a liquid temperature affecting device configured to affect a temperature of the flow of the refrigerant; and 
a controller configured to: 
determine a film thickness of refrigerant at the bearing; and 
adjust an output temperature of the liquid temperature affecting device based on the film thickness.
A computerized controller device for an oil free chiller configured for dynamically determining an actual refrigerant film thickness at a bearing of the oil free chiller during operation of the oil free chiller, and for controlling other components of the oil free chiller to change a refrigerant film thickness at the bearing or an operation of the oil free chiller, when the actual refrigerant film thickness is different from a threshold refrigerant film thickness, wherein the computerized controller device determines the actual refrigerant film thickness at the bearing of the oil free chiller during operation of the oil free chiller based only on temperature and rotation speed of the bearing.
Claim 6:  An oil free chiller system, comprising the computerized controller device according to claim 1, wherein the computerized controller device controls an operation of a motor of the oil free chiller system and/or operation of a refrigerant liquid temperature affecting device.


As described above, claims 1 and 6 of US Patent no. 10,317,121 discloses an oil-free chiller that adjusts operation of liquid temperature affecting device based on a determined refrigerant film thickness at a bearing.  Claims 1 and 6 of US Patent no. 10,317,121 do not disclose other components of the oil-free chiller, such as a compressor, a condenser and an evaporator.  Examiner takes official notice that compressors, condensers and evaporators were conventionally included components of oil-free chillers before the effective filing date of the claimed invention.  Accordingly, it would have been obvious to one of ordinary skill in the art to incorporate conventional compressors, condensers and evaporators in the oil-free chiller disclosed in claims 1 and 6 of US Patent no. 10,317,121.
Regarding claims 19-22 of the current application, claims 1 and 6 of US Patent no. 10,317,121 do not disclose that the liquid temperature affecting device is a heat exchanger.  Examiner takes official notice that heat evaporators were conventionally used as liquid temperature affecting devices in oil-free chiller systems before the effective filing date of the claimed invention.  Accordingly, it would have been obvious to one of ordinary skill in the art to use a conventional heat exchanger as the liquid temperature affecting device in the oil-free chiller disclosed in claims 1 and 6 of US 
Claims 26-37 of the current application recite similar limitations to claims 18-25 and are rejected on the grounds set forth above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-37 are rejected under 35 U.S.C. 103 as being unpatentable over Groshek, US Patent Application Publication no. 2016/02658201, in view of Champagne, US Patent no. 5,044,167.
Regarding claim 18, Groshek discloses a chilller system, comprising:
a refrigeration circuit configured to circulate a refrigerant [refrigeration system, paragraph 0041], including: 
a compressor having a drive motor and a bearing, the bearing configured to receive a flow of a lubricant [as the compressor operates (a motor driving a driveshaft) a lubricant is supplied to the bearing assemblies, paragraphs 0041 and 0042]; 
a condenser [condenser, paragraph 0044]; 
an evaporator [evaporator, paragraph 0044]; 

a controller [system controller, 0048] configured to: 
determine a film thickness of lubricant at the bearing [monitor the thickness of the lubricant film, paragraphs 0045, 0054 and 0066]; and 
adjust an output temperature of the liquid temperature affecting device based on the film thickness [if the film thickness is determined to be low or unacceptable, an expansion valve may be adjusted to increase or decrease superheat, thereby changing the temperature of the lubricant, paragraph 0067].
Groshek discloses providing a flow of lubricant to a bearing in a refrigeration system, but does not disclose using a refrigerant as the lubricant.  Like Groshek, Champagne, discloses a refrigeration system that includes a compressor, which has a drive motor and bearings that receive lubricant.  Champagne recognizes that compressors have been known to use oiless refrigerant to lubricate bearing [column 2, lines 25-26].  Champagne further recognizes that it would be advantageous to use an oiless refrigerant as the bearing lubricant in the refrigeration system in order to reduce energy consumption of the refrigeration system, since the oiless refrigerant may be directly supplied to the bearings without subcooling [column 2, line 35-40].  Champagne also recognizes that the temperature of the refrigerant lubricant affects the viscosity of the refrigerant lubricant, which in turn, affects lubricating performance of the refrigerant at the bearings [column 7, lines 5-11].  Since it was known in the art before the effective filing date of the claimed invention to use oiless refrigerant as the lubricant for bearings 
Regarding claim 19, Groshek further discloses that the liquid temperature affecting device is a heat exchanger configured to receive liquid refrigerant from the refrigeration circuit from a point between the condenser and the evaporator [heat exchangers, paragraphs 0012-0013].
Regarding claim 20, Groshek does not disclose that the heat exchangers are brazed plate heat exchangers.  Examiner takes official notice that brazed plate heat exchangers were conventionally used types of heat exchangers in refrigerator systems before the effective filing date of the claimed invention.  Accordingly, it would have been obvious to one of ordinary skill in the art to use conventional brazed plate type heat exchangers as the heat exchangers in the Groshek and Champagne refrigerator system.
Regarding claim 21, Grosheck further discloses a modifier configured to adjust an inlet temperature at the heat exchanger for refrigerant exchanging heat with the flow of refrigerant [heat exchanger fans, paragraphs 0012-0013].
Regarding claim 22, Groshek further discloses that the controller is configured to adjust the output temperature of the flow of refrigerant by controlling the modifier [heat exchanger fans, paragraphs 0012-0013].

Regarding claim 24, Groshek further discloses a pressure sensor configured to measure a pressure of the refrigerant at the condenser, wherein the controller is further configured to determine film thickness further based on the pressure of the refrigerant at the condenser [paragraph 0052].
Regarding claim 25, Groshek further discloses that the controller is configured to determine the film thickness based at least in part on a speed of rotation of the drive motor [angular velocity of the bearing, paragraphs 0054-0056].
Regarding claims 26 and 29, Groshek and Champagne, as described above, disclose a refrigerator controller that determines a refrigerant film thickness at a bearing and adjusts temperature of refrigerant flow based on the determined film thickness.  Groshek further discloses that the film thickness is determined based on received operating parameters, including at least one of refrigerant temperature, condenser pressure and drive motor rotation speed [temperature, pressure and angular velocity of the bearing, paragraphs 0052 and 0054-0056].
Regarding claims 27, 30 and 32, Groshek further discloses that the controller is configured to direct adjustment of the temperature of the flow of the refrigerant by controlling a heat exchanger configured to affect the temperature of the flow of the refrigerant in that the heat exchanger adjusts the temperature by receiving a relatively cool refrigerant from a point between a condenser and an evaporator of the chiller, and 
Regarding claims 28 and 33, Groshek further discloses that the controller is configured to direct adjustment of the temperature of the flow of the refrigerant by altering operation of a modifier configured to adjust a temperature of a fluid exchanging heat with the flow of the refrigerant [heat exchanger fans, paragraphs 0012-0013].
Regarding claim 31, Groshek does not disclose that the heat exchangers are brazed plate heat exchangers.  Examiner takes official notice that brazed plate heat exchangers were conventionally used types of heat exchangers in refrigerator systems before the effective filing date of the claimed invention.  Accordingly, it would have been obvious to one of ordinary skill in the art to use conventional brazed plate type heat exchangers as the heat exchangers in the Groshek and Champagne refrigerator system.
Regarding claim 34, Groshek further discloses reducing a temperature of the flow of refrigerant to the bearing when the determined film thickness is below a threshold film thickness [paragraph 0066].
Regarding claim 35, Groshek further discloses that the threshold film thickness is based on an operating mode of the chiller [paragraph 0063].
Regarding claim 36, Groshek further discloses that the threshold film thickness is a range of values [paragraph 0062].
Regarding claim 37, Groshek further discloses determining whether the threshold film thickness can or cannot be achieved, and shutting down the chiller when the threshold film thickness cannot be achieved [paragraph 0065].

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL B YANCHUS III whose telephone number is (571)272-3678.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571) 272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL B YANCHUS III/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        March 24, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Groshek was cited in the 6/10/19 IDS.